department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct uniform issue list legend taxpayer a taxpayer b_trust d ira x ira y dear this is in response to a ruling_request dated date submitted on your behalf by your authorized representative as supplemented by correspondence dated september in which you request rulings under sec_408 of the internal_revenue_code the code by virtue of the correspondence dated date our office is not considering the third ruling_request contained in your original submission related to sec_72 of the code the office_of_chief_counsel will handle that ruling_request independently the following facts and representations have been submitted in support of the rulings requested taxpayers a and b were married on date taxpayers a and b created trust d a revocable inter_vivos_trust taxpayers a and b were the grantors co-trustees and beneficiaries of trust d the trust agreement provided that the survivor of taxpayer a and taxpayer b would be the surviving grantor trustee and sole beneficiary of trust d subsequently taxpayer a named trust d the beneficiary of her ira x taxpayer a page died on trust d is an a b type trust which upon the first death of a grantor is to be divided into two subtrusts subtrust e a survivor's trust and subtrust f a credit_shelter_trust taxpayer b as surviving grantor trustee has the power of allocation between subtrusts of trust d and is the trustee and beneficiary of both subtrusts with respect to subtrust f taxpayer b is entitled to all net_income to that trust and can invade the principal on an unascertainable standard further taxpayer b has the right to withdraw the entire or any amount of income and or principal from subtrust e and this right cannot be limited by trustee discretion taxpayer b as surviving_spouse proposes to take the following steps with respect to the proceeds of ira x accept receipt of the proceeds of ira x as surviving trustee of trust d allocate said proceeds to subtrust e withdraw from subtrust e the proceeds of ira x and within days of the receipt of the proceeds of ira x roll over the funds into ira y based upon the foregoing your authorized representative has requested rulings that the proceeds of ira x to be distributed from subtrust e to taxpayer b do not represent an inherited ira within the meaning of sec_408 of the code and that for purposes of sec_408 of the code taxpayer b will be treated as having acquired the ira x proceeds from taxpayer a and not from trust d and pursuant to sec_408 of the code none of the proceeds of ira x will be includable in the gross_income of taxpayer b for federal_income_tax purposes for the year in which such proceeds are distributed to him when those amounts are contributed rolled over to ira y with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual page not later than the day after the day on which he receives payment or distribution sec_408 of the code provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another individual_retirement_account shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 ii of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to sec_408 a surviving_spouse who acquires individual_retirement_account proceeds from and by reason of the death of her husband may elect to treat those individual_retirement_account proceeds as her own and roll them over into her own individual_retirement_account on date final regulations were published under code sec_401 and sec_408 in the federal_register pincite federal_register the preamble to the final regulations provides in relevant part that the final regulations apply for determining required distributions for calendar years beginning on or after date for determining required distributions for calendar_year taxpayers may rely upon the proposed_regulations the proposed_regulations or the final regulations the service is issuing this letter_ruling pursuant to the proposed_regulations q a-4 of sec_1_408-8 of the proposed income_tax regulations regulations provides that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an individual_retirement_account as the beneficiary's own account if a surviving_spouse makes such an election the spouse’s interest in the account would then be subject_to the distribution_requirements of sec_401 rather than those of sec_401 of the code q a-4 further provides in pertinent part that an election will be considered to have been made by a surviving_spouse if either of the following occurs any required amounts in the account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 into an individual_retirement_account for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 or any additional_amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts over as described in above which are subject or deemed to be subject_to the distribution_requirements of sec_401 the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained page q8 a-4 of sec_1_408-8 of the proposed_regulations provides that a surviving_spouse may elect to treat the entire ira of his deceased spouse as his ira q a-4 lists actions by which a surviving_spouse makes said actions the actions listed in q a-4 are not the exclusive methods by which such an election is made in this case taxpayer b intends to exercise his right as beneficiary of subtrust e to withdraw the proceeds of taxpayer a’s ira x and thereafter take action sufficient to have the proceeds of ira x paid to himself then taxpayer b intends to roll over the proceeds of ira x to ira y said rollover will occur within days of receipt of the ira x proceeds by trust d in this instance although trust d is the named beneficiary of taxpayer a’s ira x taxpayer b has the right to allocate funds between subtrust e and subtrust f upon the division of trust d at taxpayer a’s death and to withdraw all of the principal of trust d from subtrust e as a general_rule when the assets of a deceased’s ira pass to a third party eg a_trust and then are distributed to a surviving_spouse the spouse will be treated as having received the assets from the third party and not from the decedent as a result under the general_rule the spouse will not be able to take advantage of the provisions of sec_408 of the code however in this case taxpayer b taxpayer a’s surviving_spouse has complete control and dominion over trust d and subtrust e and over the disposition of trust d’s and subtrust e’s assets we believe that this control results in the inapplicability of the general_rule since the general_rule above does not apply in this case we believe that taxpayer b is eligible to roll over said ira x distribution into an ira set up an maintained in his own name furthermore we believe taxpayer b’s rolling over said ira x distribution into an ira set up and maintained in his own name constitutes an election to treat said ira x as his own ira thus we conclude with respect to your ruling requests as follows that the proceeds of ira x to be distributed from subtrust e to taxpayer b do not represent an inherited ira within the meaning of sec_408 of the code and that for purposes of sec_408 of the code taxpayer b will be treated as having acquired the ira x proceeds from taxpayer a and not from trust d and that pursuant to sec_408 of the code none of the proceeds of ira x will page be includible in the gross_income of taxpayer b for federal_income_tax purposes for the year in which such proceeds are distributed to him when those amounts are contributed rolled over to ira y an ira maintained by taxpayer b this ruling letter assumes that taxpayer a’s ira x meets the requirements of sec_408 of the code it also assumes that the rollover of the distribution from taxpayer a’s ira x to taxpayer b’s ira y will take place in a timely fashion finally it assumes that ira y set up and maintained in the name of taxpayer b will meet the requirements of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent this ruling letter was prepared by be contacted at of this group he may pursuant to a power_of_attorney on file with this office the original ruling letter is being sent to your authorized representative sincerely yours ia ra alan c pipkin manager technical group employee_plans
